Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Applicant’s drawings, specification, and claims filed on 4/6/2021 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-18 are pending and examined below.

Claim Objections
2.	Claims 1-18 are objected to because of the following informalities:

a)	Claims 1-18 recite the word "said" in numerous places. The Examiner suggests changing the word "said" to the word "the" in all places and verifying antecedents (i.e., the recitation of an "a/an" item preceding each "the" item).

Correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites "providing a real estate transaction application to a realtor and loan officer to be installed on their respective computers".  The claim does not positively recite actually installing the application.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "installing a real estate application on the respective computers of a realtor and a loan officer".

b)	Claim 9 recites "providing a real estate transaction platform to a first person and second person via the internet to be accessed on their respective networked computers".  The claim does not positively recite actually accessing the platform.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "accessing, via the internet, a real estate platform by a first person and a second person using their respective networked computers".

c)	Claim 9 recites "a real estate transaction platform".  The claim does not recite what comprises "a real estate transaction platform" and the Specification does not specifically disclose what comprises "a real estate transaction platform".  The Specification discloses in Par [0038], "In the following description, certain terminology is used to describe certain features of the embodiments disclosed herein. For instance, the terms "computer", "computer system", "computing device", mobile computing device", "electronic data processing unit", or "server" refer to any device that processes information with an integrated circuit chip, including without limitation, personal computers, mainframe computers, workstations, servers, desktop computers, portable computers, laptop computers, embedded computers, wireless devices, including cellular phones, personal digital assistants, tablets, tablet computers, smart phones, portable game players, wearables, smart devices and hand-held computers". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets "a real estate transaction platform" is "a server-based real estate transaction application".  Thus, in view of item 3b above, the Examiner interprets this Claim 9 limitation as: "accessing, via the internet, a server-based real estate transaction application by a first person and second person using their respective networked computers".
	
Dependent claims 2-8 and 10-18 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a device executing a method (i.e., a series of steps or process) for
guided data compilation and extraction of relevant data based on requirements set forth in external documentation (Specification, Par [0001]).  The method is accomplished using a system of generic computing components (i.e., a real estate transaction application, and a real estate transaction platform).

Independent Claim 1 recites:
creating a request for a loan pre-approval document … by said realtor; 
transmitting … said request for a loan pre-approval document to said loan officer; 
collecting, by said loan officer, one or more financial documents for preparing said loan pre-approval document; 
generating, by said loan officer, said loan pre-approval document, wherein said loan preapproval document is stored … ; 
sending … to said realtor, an electronic notification that said loan pre-approval document has been prepared by said loan officer; 
selecting, by said realtor, a residential purchase agreement document; 
extracting data …from said residential purchase agreement document and said loan pre-approval document; and 
generating an offer package ….

Independent Claim 9 recites substantially similar limitations except the "loan officer" and "realtor" are more broadly claimed as "first" and "second" persons, and the "real estate transaction application" is changed to a "real estate platform". Independent Claim 9 also adds a limitation: "building … a purchaser profile by said first person, wherein said purchaser profile comprises information regarding a home purchaser".

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Building a purchaser profile, creating a loan pre-approval request, transmitting the request, collecting information to prepare the loan pre-approval by a loan officer, generating, storing, and sending the pre-approval by the loan officer, selecting a purchase agreement by a realtor, extracting data from the purchase agreement and the loan pre-approval, and generating an offer comprises a Commercial Interaction typically performed by parties involved in a real estate transaction.


	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "a real estate transaction application" (i.e., assumed to be computer software based on Par [0036] of the Specification) and a "real estate platform" (i.e., assumed to be a server-based software application based on Pars [0031], [0036], [0038], [0039] and [0067]) to perform the steps of building a purchaser profile, creating a loan pre-approval request, transmitting the request, collecting information to prepare the loan pre-approval by a loan officer, generating, storing, and sending the pre-approval by the loan officer, selecting a purchase agreement by a realtor, extracting data from the purchase agreement and the loan pre-approval, and generating an offer.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that perform generic real estate transaction functions (e.g., loan pre-approval and purchase offer generation).

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to build a purchaser profile, create a loan pre-approval request, transmit the request, collect information to prepare the loan pre-approval by a loan officer, generate, store, and send the pre-approval by the loan officer, select a purchase agreement by a realtor, extract data from the purchase agreement and the loan pre-approval, and generate an offer amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   The Examiner additionally notes the application does not disclose how information is "extracted" from one document of electronic file for use in another (e.g., OCR, field linking, key term identification).

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims recite additional limitations regarding exporting data, transmitting data, uploading data, modifying data (e.g., redacting) by a person (e.g., a loan officer), components of an offer package, aspects of an offer summary, and types of financial documents.  

Therefore, Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-5, 9-12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Reissued Patent No. RE47,762 by inventor Neil Thomas, filed on April 19, 2018 (hereafter, Thomas), in view of

U.S. Patent Application Publication No. 2020/0273098 by inventor Michael Marr, filed on February 24, 2020 (hereafter, Marr).

a)	Regarding Claim 1, Thomas teaches:

	providing a real estate transaction application to a realtor and loan officer to be installed on their respective computers (Thomas, [Col 15, Ln 62 to Col 16, Ln 11]); 

	creating a request for a loan pre-approval document on said real estate transaction application by said realtor; transmitting, by said real estate transaction application, said request for a loan pre-approval document to said loan officer (Thomas, [Col 28, Ln 9-15], [Col 37, Ln 65 to Col 38, Ln 2]);

	collecting, by said loan officer, one or more financial documents for preparing said loan pre-approval document (Thomas, [Col 36, Ln 57 to Col 37, Ln 16], [Col 37, Ln 19-37], [Col 38, Ln 60 to Col 39, Ln 20]);

	generating, by said loan officer, said loan pre-approval document, wherein said loan preapproval document is stored on said real estate transaction application (Thomas, [Col 38, Ln 3-11])

	selecting, by said realtor, a residential purchase agreement document; extracting data, by said real estate transaction application, from said residential purchase agreement document and said loan pre-approval document; generating an offer package by said real estate transaction application (Thomas, [Col 24, Ln 47-54], [Col 27, Ln 26-42], [Col 49, Ln 56 to Col 50, Ln 4])

	Regarding Claim 1, Thomas teaches sending the pre-approval letter to the Buyer and the Real Estate Office (i.e., the Realtor) in [Col 38, Ln 3-11], "the application server 45 can automatically create, save and send loan prequalification or preapproval letter (See FIG. 17) to Buyer Virtual Desktop 15, 270 and Virtual Real Estate Office 20 …" and Thomas Figure 18 shows borrowers have been "Prequalified" (i.e., pre-approved).  Thomas does not specifically teach: sending, by said real estate transaction application, to said realtor, an electronic notification that said loan pre-approval document has been prepared by said loan officer.

	However, Marr teaches in Par  [0018], "As shown in FIG. 2, when a borrower 110 applies 210 to a lender 130 for pre-approval of a home loan, the lender 130 executes a pre-approval process and, if the borrower 110 meets the pre-approval criteria, will pre-approve a loan 212. Once the loan is pre-approved, then the lender 130 notifies 216 the central server 120, which administers the system. The central server 120 will select an agent based on borrower-related criteria 218".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine getting a loan pre-approval as disclosed in Thomas with receiving a notification of the pre-approval as disclosed in Marr as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.

b)	Regarding Claim 2, Thomas teaches: The method for generating real estate offers of claim 1, further comprising the step: exporting said offer package by said real estate transaction application to a readable format (Thomas, [Col 24, Ln 47-54]). The Examiner interprets documents "sent to others" or "printed" as disclosed in McNeill have been "exported in readable format" as claimed.

c)	Regarding Claim 3, Thomas teaches: The method for generating real estate offers of claim 2, further comprising the step: transmitting, by said real estate transaction application, said offer package in said readable format to a seller agent (Thomas, [Col 27, Ln 37-42])

d)	Regarding Claim 4, Thomas teaches: The method for generating real estate offers of claim 1, wherein said one or more financial documents are uploaded to said real estate transaction application (Thomas, [Col 3, Ln 16-28]). 

e)	Regarding Claim 5, Thomas teaches: The method for generating real estate offers of claim 4, wherein said one or more financial documents are modified by said loan officer on said real estate transaction application by redacting information (Thomas, [Col 28, Ln 20-34]). The Examiner interprets "changing" information as disclosed in Neil embodies first "redacting" it as claimed.

f)	Claim 9 discloses substantially the same subject matter as Claim 1 except for the limitation building, on said real estate transaction platform, a purchaser profile by said first person, wherein said purchaser profile comprises information regarding a home purchaser which is taught by Thomas, [Col 24, Ln 54-62].	

g)	Claim 2, 10, 11, 12, and 18 disclose substantially the same subject matter as Claims 2, 3, 4, and 5 and are rejected using the same art and rationale as previously set forth.

h)	Regarding Claim 16, Thomas teaches: The method for generating real estate offers of claim 9, wherein said real estate transaction platform converts said loan pre-approval document and financial documents into a single format (Thomas, [Col 29, Ln 64 to Col 30, Ln 4]). The Examiner interprets "assembling and consolidating data in various formats" a disclosed in Thomas embodies "converts ... documents into a single format" as claimed. Converting specifically "loan pre-approval document and financial documents" is an obvious variant of the Thomas system having the disclosed "assembling and combining documents in various formats" capability. The Examiner additionally asserts, but does not require for this rejection at this time, saving various paper and electronic documents (i.e., in different formats) in the Adobe PDF® format (i.e., a single format) is well-known to persons having ordinary skill in the art.

i)	Regarding Claim 17, Thomas teaches: The method for generating real estate offers of claim 16, wherein said real estate transaction platform combines said loan pre-approval document and said financial documents into a single reference document (Thomas, [Col 29, Ln 64 to Col 30, Ln 4]). The Examiner interprets "assembling and consolidating data in various formats" a disclosed in Thomas embodies "combines ... documents into a single reference document" as claimed. Combining specifically "loan pre-approval document and financial documents" is an obvious variant of the Thomas system having the disclosed assembling and consolidating capability. The Examiner additionally asserts, but does not require for this rejection at this time, the Adobe Acrobat® "Combine Files into a Single PDF" functionality to combine various documents into a single document is well-known to persons having ordinary skill in the art.	

6.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Marr, in view of Non-Patent Literature entitled "How to Make an Offer on a House in NYC" by Sonja Gosine of Hauseit dated January 30, 2020 (hereafter, NPL-Gosine):

a)	Regarding Claim 6, Thomas and Marr do not teach: The method for generating real estate offers of claim 1, wherein said offer package comprises said loan pre-approval document, said financial documents, an offer letter, and an offer summary.

	However, NPL-Gosine discloses on p. 2, FINANCIAL DOCUMENTS, "REBNY Financial Statement. This is a standardized, personal financial statement used by real estate agents in NYC. This form provides a snapshot and summary of the buyer's finances, and details the buyer’s income, assets and liabilities"; AND, on p. 3, a PRE-APPROVAL DOCUMENT, "Loan Pre-Approval Letter. This is required to submit an offer if you are planning on getting a mortgage or loan. The listing agent will want to see that a credible financial institution has already partially underwritten your file and has initially approved you for a loan. Please understand the difference between a prequalification letter vs pre-approval letter. The latter is much more serious and is what you’ll need to submit with any offer letter"; AND, on p. 1, an OFFER LETTER & OFFER SUMMARY, "Making an offer on a house in NYC is as simple as emailing the seller or listing agent and including a REBNY Financial Statement, a loan pre-approval letter if you will be financing your purchase, proof of funds if you are making an all cash offer, any contingencies, any closing date preferences, your down payment amount as well as your offer price".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating sale contract documents (i.e. an offer package) that assembles required information as disclosed in Thomas with the offer package comprising a pre-approval document, financial documents, and an offer letter/summary as disclosed in NPL-Gosine as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.

b)	Claim 13 discloses substantially the same subject matter as Claim 6 and is rejected using the same art and rationale as previously set forth.

7.	Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Marr in view of Non-Patent Literature entitled "Virginia Realtors Residential Contract of Purchase", VR Form 600, Revised 07/17 (hereafter, NPL-VA Contract. Note, the Examiner was unable to import this password protected document. I can be found in basic Google Search of the phrase "VR Form 600"):

a)	Regarding Claim 7, Thomas, Marr, and NPL-Gosine do not teach: The method for generating real estate offers of claim 6, wherein said offer summary comprises an offer price, an estimated time to close escrow, a lender, a down payment, a financing amount, and an offer deadline.

	However, NPL-VA Contract discloses: in item 3, a "Purchase Price" (i.e., Offer Price); in item 9, "Settlement; Possession" (i.e., Estimated Time to Close Escrow); in item 3a, "Third Party First Trust" (i.e., a Lender); in item 3d, "Balance of Purchase Price", or in item 4, "Deposit" (i.e., Down Payment); in item 3a, "Third Party First Trust" (i.e., a Financing Amount); in item 5 a Financing/ Offer Deadline clause.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating sale contract documents (i.e. an offer package and offer summary) that assembles required information as disclosed in Thomas with the offer summary comprising an offer price, an estimated time to close escrow, a lender, a down payment, a financing amount, and an offer deadline as disclosed in NPL-VA Contract as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.

b)	Claim 14 discloses substantially the same subject matter as Claim 7 and is rejected using the same art and rationale as previously set forth.

8.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Marr, in view of US Patent Application Publication No. 2010/0293091 entitled, "Method and System for Implementing a Fast Amortization Schedule (FAS) Index Mortgage Fund" by inventor Joseph E. Kurczodyna field on May 17, 2010 (hereafter, Kurczodyna):

a)	Regarding Claim 8, Thomas teaches:  The method for generating real estate offers of claim 1, wherein said financial documents comprise … credit score documents (Thomas, [Col 36, Ln 57 to Col 37, Ln 2]). Thomas teaches receiving stated income and assets for the down payment in Col 33, Ln 1-24], "The buyer 15 (Borrower 16 (See FIGS. 1b, 1c, 2a) for refinancing) can enter loan search criteria, for example, including information about the buyer(s), income, debts, assets for down payment …".  Thomas and Marr do not teach financial documents comprising proof of income documents, proof of funds documents.

	However, Kurczodyna discloses: in Par [0012],  "Regarding the early history of home loans, from the 1940s to the 1980s, when a person wanted to buy a home be it a single family home or condominium, they would go to their local bank and present their paperwork to their loan officer. They would make a formal application and show the bank that they had 20% or more down in cash as a true down payment on their home as well as providing proof of verifiable income as part of the formal application"
	
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to gathering loan information including credit score documents as disclosed in Thomas with backing up stated income and stated assets with proof of income and proof of funds as disclosed in Kurczodyna an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.

b)	Claim 15 discloses substantially the same subject matter as Claim 8 and is rejected using the same art and rationale as previously set forth.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691